Title: To James Madison from John M. Forbes, 7 June 1803 (Abstract)
From: Forbes, John M.
To: Madison, James


7 June 1803, Hamburg. Announced his intention of going to Great Britain in his last of 28 May. Postponed his trip because of “the rapid and unopposed advance, of the French Army into our immediate vicinity.” Was convinced that “in Case of General inquisition” during an occupation, only he could give “efficient protection to the American property” in the city. A part of the French army has reached Harburg, on the Elbe River, some “four or five English Miles distant” and directly opposite this city. Many fear Hamburg will be occupied and that “the sequestration of British Property will be demanded and probably accorded.” Has no doubt that the French plan “to penetrate as far as the Sound and in concert with Denmark to attempt to Shut the English out of the Baltic,” though “the practicability of this is much doubted.” Russia and Prussia “have remained inactive observers of the progress of the French Army.” Should the French “violate this City or the Navigation of the Baltic,” it is thought Russia will oppose them. “The fate of the Elbe is still very uncertain.” There is no trade in British ships at the moment; they have been “hurried off” and a convoy from Great Britain stopped at Cuxhaven “to prevent their falling into the hands of the French.” Will inform JM “as often as any thing material occurs.”
 

   
   RC (DNA: RG 59, CD, Hamburg, vol. 1). 2 pp.



   
   A full transcription of this document has been added to the digital edition.

